Citation Nr: 0917489	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $13,306.00.

(The issue of entitlement to service connection for hepatitis 
C is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in St. Paul, 
Minnesota.  This appeal was denied in a February 2007 Board 
decision.  In February 2009, the parties filed a Joint Motion 
for Remand, which was granted by Order of the Court in 
February 2009, and the case returns to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the creation of the $13,306.00 
overpayment was improper, and, if the overpayment was proper, 
he requests a waiver of the overpayment.  In light of the 
Joint Motion, the Board determines that a remand is 
necessary.  

The Board observes that the Joint Motion found that the 
Veteran's December 2004 notice of disagreement with the 
denial of his waiver request also indicated that he disagreed 
with the creation of the overpayment.  The question of the 
propriety of the overpayment must be decided prior to a 
decision on the waiver issue.  The United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's waiver request is impacted by the 
determination with respect to the propriety of the 
overpayment, the waiver request is considered to be 
inextricably intertwined with that claim.  Consequently, the 
claim of entitlement to a waiver request must be remanded to 
the AOJ in accordance with Harris.
Additionally, the Joint Motion noted that the Veteran 
requested a hearing before a Veterans Law Judge with respect 
to this claim when he filed his March 2005 substantive 
appeal.  In August 2005, the case was remanded by the Board 
so that such a hearing could be scheduled.  The Veteran was 
granted a hearing, via videoconference, in March 2006.  
However, the hearing only addressed the Veteran's appeal of 
the denial of service connection for hepatitis C.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2008).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2008).  Therefore, the Board cannot decide 
the appeal until the Veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level.  38 C.F.R. §§ 
3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the Veteran's claim that the 
creation of the $13,306.00 overpayment 
was improper.  All appropriate 
appellate procedures should then be 
followed.

2.	If the overpayment is deemed proper, 
schedule the Veteran for a hearing 
before a Veterans Law Judge to address 
the issue of entitlement to waiver of 
recovery of an overpayment in the 
calculated amount of $13,306.00.  The 
RO should notify the Veteran and his 
representative of the date and time of 
the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  A copy of 
this notification should be associated 
with the claims file. 

After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




